400 F.2d 748
130 U.S.App.D.C. 277
Joseph L. BYRD, Appellant,v.UNITED STATES of America, Appellee.
No. 21534.
United States Court of Appeals District of Columbia Circuit.
April 24, 1968.

Mr. Irving R. M. Panzer, Washington, D.C.  (appointed by this court) filed pleadings for appellant.
Messrs. David G. Bress, U.S. Atty., and Frank Q. Nebeker and William M. Cohen, Washington, D.C., filed pleadings for appellee.
Before BAZELON, Chief Judge, FAHY, Senior Circuit Judge, and TAMM, Circuit Judge, in Chambers.
ORDER
PER CURIAM.


1
On further consideration of appellant's motion for release on personal recognizance or for reduction of bail and unsecured appearance bond pending appeal; and on consideration of the original record on appeal herein, supplemented pursuant to this Court's order of March 18, 1968, it is


2
Ordered by the Court that the order of the District Court setting bail pending appeal in the amount of $7,500 be vacated, and appellant's aforesaid motion is denied for the reasons set forth in the attached opinion.


3
TAMM, Circuit Judge, did not participate in the foregoing order.

PER CURIAM:

4
After the trial judge set bail pending appeal at $7,500, appellant moved in this court for release on personal recognizance or for reduction of bail and unsecured appearance bond pending appeal.  We remanded for a statement why the District Court, having found appellant a fit subject to be released on bail pending appeal nevertheless set his bail in an amount which it appeared he could not meet.  In response the trial judge has supplemented the record with a statement of his reasons for an appeal bond in the amount of $7,500.  These reasons all relate to insuring appellant's presence when required.


5
In view of the inconsistency in the trial court's determination that pending his appeal appellant was bailable and the fixing of his bail bond in an amount which he could not meet, see Hairston v. United States, 120 U.S.App.D.C. 31, 343 F.2d 313,1 we have undertaken a de novo consideration of appellant's motion, see Hansford v. United States, 122 U.S.App.D.C. 320, 353 F.2d 858 (1965).


6
We conclude that 'no one or more conditions of release will reasonably assure that (appellant) * * * will not flee or pose a danger to any other person or to the community.'


7
We vacate the order of the district court setting $7,500 appeal bond and deny appellant's motion for release.



1
 See, also, order of this court filed April 12, 1968, in Rogers v. United States of America, 130 U.S.App.D.C.  ,  401 F.2d 387